Citation Nr: 0516245	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  03-24 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
status post left knee partial medial meniscectomy, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an increased initial disability rating for 
chronic lumbar strain, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased initial disability rating for 
Barrette's esophagus, with irritable/spastic bowel syndrome, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1978 to June 
1982 and from January 1992 to August 2001.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
May 2004, the Board remanded the issues for further 
development.  


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by pain 
which does not limit flexion to less than 100 degrees and 
which does not limit extension.

2.  The veteran's left knee disorder is not productive of 
recurrent subluxation of lateral instability.

3.  The veteran's low back disorder has been productive of 
pain resulting in slight limitation of motion.  

4.  The veteran's Barrette's esophagus, with 
irritable/spastic bowel syndrome has been productive of 
persistent diarrhea and abdominal discomfort.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability 
rating in excess of 10 percent for the veteran's service-
connected left knee disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), 
Diagnostic Codes 5003, 5010, 5260, 5261 (2004).

2.  The criteria for entitlement to a separate rating for 
recurrent subluxation or lateral instability associated with 
the veteran's service-connected left knee disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71(a), Diagnostic Code 5257 (2004).

3.  The criteria for entitlement to an initial disability 
rating in excess of 10 percent for the veteran's service-
connected chronic lumbar strain, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Codes 5292 (2002), 5237 (2004).

4.  The criteria for entitlement to an initial disability 
rating in excess of 30 percent for the veteran's service-
connected Barrette's esophagus, with irritable/spastic bowel 
syndrome, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Codes 7319 and 
7346 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

The veteran's representative in the May 2005 informal hearing 
presentation, appeared to question whether the veteran was 
adequately notified of the evidence necessary to substantiate 
his claims.  However, in a February 2005 statement, the 
representative stated that VCAA notification was 
accomplished.  The Board finds that there has been full 
compliance with VCAA.  After reviewing the claims folder, the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the issues on appeal.  The discussions in the rating 
decision, statement of the case, and supplemental statement 
of the case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in a March 2002 VCAA letter (and again in 
a May 2004 VCAA letter) the appellant was advised of the 
types of evidence VA would assist him in obtaining, as well 
as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the March 2002 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran on the underlying issues of service 
connection for left knee, lower back, esophagus and irritable 
bowel syndrome in a March 2002 letter, which was prior to the 
August 2002 rating decision on appeal.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
medical records and examinations.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issues on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claims.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected disorders warrant a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Left Knee

The Board notes that separate ratings may be assigned for 
knee disability under Diagnostic Codes 5257 and 5003 where 
there is X-ray evidence of arthritis in addition to recurrent 
subluxation or lateral instability.  See generally VAOPGCPREC 
23-97 and VAOPGCREC 9-98.  The opinions of the VA's General 
Counsel appear to require persuasive evidence that a claimant 
actually suffers from the symptomatology set forth in the 
different rating codes before separate ratings may be 
assigned.

The veteran's service-connected left knee has been rated by 
the RO under the provisions of Diagnostic Codes 5010 and 
5260.  Diagnostic Code 5010 applies to traumatic arthritis 
and provides that such is evaluated based upon limitation of 
motion of the affected part, like degenerative arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Pursuant to 
Diagnostic Code 5003, arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, x-ray 
evidence of involvement of 2 or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joints warrants a 10 percent evaluation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.

For the knees, limitation of motion is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension.  Under 
Diagnostic Code 5260, flexion that is limited to 45 degrees 
warrants a 10 percent rating; flexion that is limited to 30 
degrees warrants a 20 percent rating and flexion that is 
limited to 15 degrees warrants a 30 percent rating.  A thirty 
percent rating is the highest available under Code 5260.  
Under Code 5261, extension that is limited to 10 degrees 
warrants a 10 percent rating and extension limited to 15 
degrees warrants a 20 percent rating.  Extension limited to 
20 degrees warrants a 30 percent rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  The Board notes 
that standard motion of a knee is from 0 degrees extension to 
140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Medical records during the veteran's time in service showed 
that he was treated for his left knee.  In July 2001, he 
underwent a left knee arthroscopy with partial medial 
meniscectomy.  

During a July 2002 VA examination, the examiner in presenting 
the veteran's history indicated that the veteran underwent an 
arthroscopic surgery in 2001 and the torn meniscus of his 
left knee was removed.  The veteran complained of pain in the 
left knee and said that the knee was stiff and weak.  The 
veteran stated that he had pain daily, there were no flare-
ups and that he wore a soft elastic brace on the left knee.  
Physical examination found that there was no gross deformity 
and no swelling.  The examiner indicated that goniometer 
measurements were taken with consideration of pain, fatigue, 
weakness, lack of endurance, incoordination, and alteration 
by repetition.  The range of motion was 130 degrees flexion 
and 0 degrees extension.  There was no lateral or medial 
instability in the knee, and the drawer sign was negative.  

A November 2002 VA medical record showed that the veteran 
complained that his left knee ached all the time.  The 
examination showed no effusion, smooth patellar excursion, 
ligaments stable, palpable ossicle inferior to the patella 
with tenderness at the medial margin.  There apparently was a 
palpable popliteal cyst and no tenderness at the joint lines.  

During a June 2004 VA examination, the veteran stated that 
the left knee was weak and fatigued easily.  The veteran 
apparently periodically used a knee brace.  He complained 
that his knee ached while he was sitting, his daily 
activities were impacted by trouble when climbing a ladder, 
mowing the lawn, and inability to jog.  Physical examination 
found that the veteran's range of motion in his left knee was 
0 to 100 degrees with pain limiting his motion.  He had no 
instability in his left knee.  The veteran complained of pain 
in his left knee on motion of the knee.  There was no change 
in the range of motion with repetitive use.  The veteran 
stated that he had flare-ups on a daily basis, with a 50 
percent decrease in motion during the flare-ups.  There was 
no instability of the knee as previously noted.  The examiner 
noted that there was no change during limitations other than 
those already noted.  There was no additional range of motion 
loss due to pain, fatigue, weakness, lack of endurance 
following repetitive use.  The impression was degenerative 
joint disease in the left knee.  X-rays of the left knee 
indicated rather large infrapatellar ossicle and possibly 
very minimal and early osteoarthritic change of the left 
knee.  The examiner commented that otherwise there was a 
normal appearing left knee.  

The Board notes that the veteran's left knee initially was 
rated under Diagnostic Code 5259, where cartilage, semilunar, 
removal of, symptomatic warrants a 10 percent rating (which 
is the only rating available under this code).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5259.  In the December 2004 
supplemental statement of the case, the RO rated the 
veteran's left knee disorder under Diagnostic Code 5260 and 
continued the 10 percent rating.  The July 2002 and June 2004 
VA examinations showed that the veteran complained of pain in 
his left knee.  The medical evidence discussed earlier has 
not demonstrated that the veteran has flexion limited to 30 
degrees or extension limited to 15 degrees under Diagnostic 
Codes 5260 and 5261 so as to warrant the next higher rating 
of 20 percent.  

Even if the RO did not rate the veteran under Diagnostic Code 
5260, Diagnostic Code 5003 dictates that in the absence of 
limitation of motion extensive enough to warrant a 
compensable rating under Diagnostic Codes 5260 or 5261, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Diagnostic Code 5003 also 
dictates that in the absence of limitation of motion 
degenerative changes confirmed by x-ray warrant a 10 percent 
rating.  Given that the veteran has pain in his left knee, he 
would be entitled to a 10 percent rating under Diagnostic 
Code 5003.  The Board has already acknowledged that a 
separate rating for recurrent subluxation or lateral 
instability is possible under Code 5257.  However, the 
evidence in this case does not show that there is recurrent 
subluxation or lateral instability.  Therefore, a separate 
rating under Code 5257 is not warranted.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

The Board also has considered the recent VA General Counsel 
Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), 
where it was held that a claimant who had both limitation of 
flexion and limitation of extension of the same leg must be 
rated separately under Diagnostic Codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  This however does not seem to apply to 
the veteran's case.  The evidence does not appear to show 
that the veteran is entitled to a compensable rating under 
Diagnostic 5261.  

Thus, the medical evidence has shown that under all 
applicable Diagnostic Codes, the highest rating the veteran 
is entitled to for his left knee is 10 percent.  

Chronic Lumbar Strain

The veteran's service-connected chronic lumbar strain has 
been rated by the RO under the provisions of Diagnostic Code 
5292.  

During the pendency of the veteran's appeal, the diagnostic 
criteria for evaluating intervertebral disc syndrome was 
revised, effective September 23, 2002 (see 67 Fed. Reg. 
54,345-49 (August 22, 2002)) and effective September 26, 2003 
the criteria for evaluating general diseases and injuries of 
the spine was revised (see 68 Fed. Reg. 51,454 (August 27, 
2003)).  

Under the old version of the rating schedule is Diagnostic 
Code 5292 for limitation of motion of the lumbar spine.  
Under this code, slight limitation of motion of the lumbar 
spine warrants a 10 percent rating, moderate limitation of 
motion warrants a 20 percent rating, and severe limitation of 
motion warrants a 40 percent rating.  38 C.F.R. § 4.71a.

Under the new general rating formula for diseases and 
injuries of the spine, (for Diagnostic Codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  A 20 
percent evaluation will be assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 
30 percent evaluation requires forward flexion of cervical 
spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation will be 
assigned for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation will be 
assigned of unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent evaluation will be assigned for 
unfavorable ankylosis of the entire spine.  

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Diagnostic Code 5235, Vertebral fracture or 
dislocation; Diagnostic Code 5236, Sacroiliac injury and 
weakness; Diagnostic Code 5237 Lumbosacral or cervical 
strain; Diagnostic Code 5238 Spinal stenosis; Diagnostic Code 
5239 Spondylolisthesis or segmental instability; Diagnostic 
Code 5240 Ankylosing spondylitis; Diagnostic Code 5241 Spinal 
fusion; Diagnostic Code 5242 Degenerative arthritis of the 
spine (see also diagnostic code 5003); Diagnostic Code 5243 
Intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic 
Code 5235-5243.

Medical records during the time the veteran was in service 
showed he was treated for low back pain.  A May 2001 record 
indicated that he had a diagnosis of low back pain.  

A May 2002 VA physical examination indicated that the veteran 
had no spine deformities, no deformities of extremities and 
range of motion was normal.  

The July 2002 VA examination indicated that the veteran 
complained of back pain and that it was worse with the urge 
to have a bowel movement.  The veteran described weakness, 
stiffness, fatigability and the lack of endurance in his 
back.  He did not wear a back brace or used cane or crutches.  
Physical examination found that the lumbar spine had a normal 
curve.  There was no parvertebral tenderness or SI joint 
tenderness.  There was no palpable spasm.  Goniometer 
measurement were done of the back with consideration of pain, 
fatigue, weakness, lack of endurance, incoordination, and 
alteration by repetition.  Lumbar spine flexion was limited 
to 70 degrees, extension was 0 degrees, lateral flexion was 
40 degrees bilaterally, and rotation was 30 degrees 
bilaterally.  The assessment was chronic lumbar strain.  

The examiner during the June 2004 VA examination in reporting 
the veteran's history stated that the veteran had no 
radiation of pain to either leg, did not use assistive 
devices, walked without difficulty, and his occupation was 
impacted by his inability to lift more than 25 pounds.  The 
veteran's range of motion of the back was the following: 
flexion was 80 degrees without pain, extension was 40 degrees 
with pain beginning at 30 degrees, lateral bend to the left 
was 30 degrees, lateral bend to the right was 20 degrees 
without pain in those parameters.  The rotation of his back 
left and right was 30 degrees without pain, lateral bend left 
was 30 degrees with pain at 20, lateral bend right was 20 
degrees without pain.  The veteran said that he had flare-ups 
daily with decrease of at least half or more of the range of 
motion during flare-ups.  There was no spasm or tenderness 
noted.  Straight leg raising sitting was 90 degrees without 
pain, straight leg raising supine was 80 degrees without pain 
on either side.  The veteran had no tenderness around the 
lumbosacral junction, and was able to walk on heels and toes 
without difficulty.  There were no neurological deficits 
noted, with good deep tendon reflexes at knees and ankles and 
no sensory deficit.  The veteran had not been told to stay in 
bed by a physician during the last 12 months.  There was no 
change in motion with fatigue other than as noted.  There was 
no change during limitations other than as noted.  There was 
no additional range of motion loss due to pain, fatigue, 
weakness, lack of endurance following repetitive use.  The 
impression was chronic lumbosacral degenerative joint 
disease.  X-rays of the lumbar spine revealed that there 
appeared to be some change with bony lipping anteriorly, and 
more so on the left than the right, of the contiguous borders 
of L1 and 2.  The interspace appeared to be well preserved.  
These changes appeared to be old and possibly represented 
change secondary to an old injury involving L1 and 2.  There 
was no evidence of compression or other abnormality seen.  
The examiner commented that the lumbosacral spine otherwise 
appeared normal.  

A September 2004 VA medical record showed the veteran 
continued to complain of back pain.  

The veteran has been given a 10 percent rating under the old 
Diagnostic Code 5292 for limitation of motion of the lumbar 
spine.  In the December 2004 supplemental statement of the 
case, the RO continued the 10 percent rating under the old 
and revised diagnostic codes for spine disabilities.  

The veteran has argued that he is entitled to a rating higher 
than 10 percent for his back disorder.  However, the Board 
finds that the veteran is not entitled to a rating in excess 
of 10 percent under the appropriate diagnostic codes.  Under 
the older Diagnostic Code 5292, a 10 percent rating is 
warranted for slight limitation of motion of the lumbar spine 
and a 20 percent rating is warranted for moderate limitation 
of motion.  The July 2002 VA examination showed that lumbar 
spine flexion was limited to 70 degrees, extension was 0 
degrees, lateral flexion was 40 degrees bilaterally, and 
rotation was 30 degrees bilaterally.  The June 2004 VA 
examination found that the veteran's range of motion of the 
back was the following: flexion was 80 degrees without pain, 
extension was 40 degrees with pain beginning at 30 degrees, 
lateral bend to the left was 30 degrees, lateral bend to the 
right was 20 degrees without pain in those parameters.  The 
rotation of his back left and right was 30 degrees without 
pain, lateral bend left was 30 degrees with pain at 20, 
lateral bend right was 20 degrees without pain.  Even 
considering additional functional loss due to pain, there is 
still no more than slight limitation of motion of the lumbar 
spine.  Normal forward flexion is to 90 degrees, normal 
extension is to 30 degrees, normal bilateral flexion is to 30 
degrees, and normal rotation is to 30 degrees.  38 C.F.R. 
§ 4.71a, Plate V.  Although the veteran did have 0 degree 
extension on the July 2002 VA examination, the totality of 
the overall findings is consistent with slight limitation of 
motion but not moderate.  Furthermore, the subsequent June 
2004 VA examination found that the veteran had extension to 
40 degrees with pain starting at 30 degrees.  Thus, the 
veteran is not entitled to a rating higher than 10 percent 
under the old Diagnostic Code 5292.  

Under the new criteria for spine disabilities effective 
September 26, 2003, the veteran also does not meet a rating 
in excess of 10 percent.  See 38 C.F.R. § 5237 (2004).  The 
medical evidence does not show that the veteran had forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  In fact, 
the July 2002 VA examination found that the veteran's lumbar 
spine had a normal curve and there was no palpable spasm.  
The June 2004 VA examination indicated that there was no 
spasm or tenderness.  

Under the criteria prior to September 2003, Diagnostic Code 
5295 evaluated lumbosacral strain.  However, the medical 
evidence has shown that the veteran does not have muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral in standing position to warrant a 20 
percent rating under this code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

Barrette's Esophagus with Irritable/Spastic Bowel Syndrome

The veteran's esophagus with irritable/spastic bowel syndrome 
has been rated under Diagnostic Codes 7319 and 7346.  
Pursuant to 38 C.F.R. § 4.114, which provides that ratings 
under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, 
and 7345 to 7348, inclusive, will not be combined with each 
other. 38 C.F.R. § 4.114.  In such cases, a single evaluation 
will be assigned under the diagnostic code that reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  Id.

Under Diagnostic Code 7319 for irritable colon syndrome, a 
severe irritable colon syndrome (spastic colitis, mucous 
colitis, etc.) with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress, 
warrants a 30 percent rating.  This is the highest rating 
available under Diagnostic Code 7319.  38 C.F.R. § 4.114, 
Diagnostic Code 7319.

Under Diagnostic Code 7346 for hiatal hernia, a 60 percent 
evaluation requires symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia or 
other symptom combinations productive of severe impairment of 
health.  A 30 percent evaluation is warranted for hiatal 
hernia with persistently recurrent epigastric distress with 
dysphagia, pyrosis and regurgitation accompanied by 
substernal or arm or shoulder pain, productive of a 
considerable impairment of health.  38 C.F.R. § 4.114, 
Diagnostic Code 7346.

Medical records from the veteran's time in service showed 
that he was treated for his abdomen.  A January 1998 medical 
record indicated that the veteran had a diagnosis of 
irritable bowel syndrome.  An August 2001 record showed the 
veteran underwent an esophagogastroduodenoscopy (EGD) with 
biopsies and savory dilatation.  The postoperative diagnoses 
were Barrett's esophagus status post biopsy, diffuse mild to 
moderately severe nonbleeding gastritis, mild gastroesphageal 
junction narrowing consistent with benign stricture from 
chronic reflux disease status post savory dilatation to 51 
french.  

The May 2002 VA physical examination in presenting the 
veteran's medical history indicated that the veteran had no 
nausea or vomiting, frequency of diarrhea better when on 
nexium, no constipation, no abdominal pain, history of hiatal 
hernia and Barrett's esophagus and hemorrhoids, and 
occasional black stools.  Upon physical evaluation it was 
found that the veteran's abdomen was soft, no 
organomegaly/masses, very active bowel sounds, no guarding, 
no external hemorrhoids.  The assessment included Barrett's 
esophagus, hiatal hernia, and hemorrhoids.  

During the July 2002 VA examination, in presenting the 
veteran's history as apparently reported by the veteran, the 
examiner noted that the veteran had some blood in his stool, 
as he had a history of hemorrhoids which developed in service 
and were identified on physical examination.  The veteran had 
rectal itching and he stated that sometimes it felt severe.  
He had some occasional rectal bleeding related to his 
hemorrhoids.  He denied vomiting blood.  He had been on 
proton pump inhibitors for several years.  He had diarrhea 
with about 2 to 3 loose stools a day.  He denied 
constipation.  He had episodes of colic and nausea with 
bloating.  

Physical examination found that the veteran had a large 
protuberant abdomen that was soft with some right lower 
quadrant tenderness noted.  Bowel sounds were present, there 
was no organomegaly.  The assessment was history of irritable 
bowel syndrome, history of gatroesophageal reflux disease 
with Barrett's esophagus diagnosed in August 2001 by 
endoscopy, and history of hemorrhoids.  

The veteran was afforded another VA examination in July 2004.  
In presenting the veteran's medical history as apparently 
reported by the veteran, the examiner indicated that the 
veteran had an EGD in January 2003 as surveillance for his 
Barrett's.  The examiner stated that according to the note, 
the veteran apparently had a small hiatal hernia, and a 
Schatzki's ring.  The veteran still had upper 
gastrointestinal symptoms consisting primarily of heartburn 
and he complained of regurgitation of food to the back of his 
throat 2 to 3 times a week.  The regurgitation episodes 
occurred primarily under stress.  The veteran continued to 
have problems with his lower bowels consisting of 2 to 3 
loose stools daily, associated with a great deal of lower 
intestinal gas.  He also had a great deal of generalized 
abdominal discomfort which he described as severe bloating.  
The physical examination revealed that the veteran had an 
obese abdomen, no organs or masses were felt, rectal 
examination showed one small hemorrhoidal tag, normal anal 
tone, normal prostate, no rectal masses, stool was brown and 
black, negative.  The diagnoses were irritable colon, mild to 
moderately severe and chronic dyspepsia.  The examiner 
commented that the EGD done in January 2003 did not show 
Barrett's esophagus.  A September 2004 VA treatment record 
showed the veteran had some abdominal bloating and some 
persistent diarrhea.  The abdomen was soft nontender with no 
masses and positive bowel sounds.   

The RO in the December 2004 rating decision determined that a 
30 percent rating was warranted, apparently under Code 7319, 
as the veteran had a diagnosis of mild to moderately severe 
irritable colon, chronic dyspepsia, and treatment records 
showed that he had persistent diarrhea.  30 percent is the 
highest rating available under Diagnostic Code 7319.  The 
medical evidence has not demonstrated that the veteran has 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia or other symptom 
combinations productive of severe impairment of health to 
meet the next higher rating of 60 percent under Diagnostic 
Code 7346.  July 2002 VA examination showed that although the 
veteran has had some blood in his stool, this appeared to be 
due to his history of hemorrhoids.  Nevertheless, the 
evidence overall does not show that the veteran warrants a 
60 percent rating under Diagnostic Code 7346.  During the May 
2000 and July 2002 VA examinations, he denied vomiting, and 
during the July 2002 VA examination, he denied vomiting 
blood.  The evidence did not appear to show that the veteran 
had material weight loss, anemia, or other symptoms 
combinations productive of severe impairment of health.  

The Board notes that the veteran's representative in the 
February 2005 statement and May 2005 informal hearing 
presentation, questioned the competency of the VA examiners.  
The representative specifically argued that the May 2004 
Board remand requested that the claims folder be available 
for review to the examiners in the 2004 examinations and that 
it did not appear that the claims folder was made available.  
Although it is unclear whether the claims folder was reviewed 
during the 2004 examinations, the Board nevertheless finds 
that the veteran is not prejudiced as he was afforded 
thorough examinations by competent VA physicians who 
adequately were able to determine the current findings 
regarding the veteran's service-connected disorders.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to increased initial ratings for the veteran's 
left knee, lumbar, and esophageal disabilities is denied.  



	                        
____________________________________________
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


